MORROW, P. J.
The unlawful transportation of intoxicating liquor is the offense; penalty, confinement in the penitentiary for two years.
The statement of facts cannot be considered for want of approval by the trial judge. We have read it, however, and the evidence is direct to the effect that the appellant transported two gallons of whisky. There is some conflict of evidence, which was settled by the jury in favor of the state. • There are no legal questions presented for review.
The judgment is affirmed.
HAWKINS, J., absent.